316 F.2d 737
William Clyde WRIGHT and Franklin Ernest Wright, Appellants,v.B. J. RHAY, Superintendent of the Washington StatePenitentiary, Appellee.
No. 18411.
United States Court of Appeals Ninth Circuit.
May 1, 1963.Rehearing Denied May 30, 1963.

Eugene T. Golden, Walla Walla, Wash., for appellants.
John J. O'Connell, Atty. Gen. for the State of Washington, Stephen C. Way and Ralph Olson, Asst. Attys.  Gen. for the State of Washington, Olympia, Wash., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and JAMESON, District judge.
PER CURIAM.


1
The order appealed from denying application for writ of Habeas Corpus filed on behalf of the petitioners and appellants is affirmed.  See Alderman v. Timpani, 56 Wash.2d 20, 351 P.2d 163 (1960) and Hebert v. Louisiana, 272 U.S. 312, 47 S.Ct. 103, 71 L.Ed. 270 (1926).